Citation Nr: 1634114	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-42 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Navy from September 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  In June 2012, the Veteran testified at a videoconference hearing before the undersigned.  The case was then remanded in November 2013 for further evidentiary development.

As originally developed, the Veteran's appeal included the additional issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension.  The Board has since granted service connection for hearing loss and tinnitus.  In a subsequent April 2014 rating decision the RO granted service connection for hypertension.  The Veteran has not initiated an appeal with respect to the initial ratings or effective dates assigned for these now service-connected disabilities and has provided no additional argument on these issues.  Accordingly, consideration herein is limited to the remaining issues that the Veteran wishes to pursue.  

The record also reflects that the Veteran has submitted a timely notice of disagreement (NOD) with respect to a March 2016 determination, which denied entitlement to service connection for myelofibrosis.  See VA Form 21-0958, dated May 16, 2016.  Although the RO has not yet issued a statement of the case (SOC), the Board notes that the issue is acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NOD has been documented and that additional action is pending at the RO with regard to this claim, Manlincon is not applicable in this case.  Consequently, the Board will not further address the matter at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the upper extremities.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated December 18, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

A VA examination was provided in March 2014.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that it is adequate, as it was based upon a review of the claims file and a thorough examination of the Veteran.  Additionally, the opinion provided was supported by sufficient rationale.  The Veteran has not alleged any prejudice caused by a deficiency in the examination.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.


Law and Analysis

The Veteran seeks service connection for peripheral neuropathy of both upper extremities.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as organic disease of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems peripheral neuropathy as an organic disease of the nervous system.  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b. 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a presumptive basis for certain specified diseases associated with exposure to herbicides during service even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's DD-214 shows that he served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that he has peripheral neuropathy of both upper extremities caused, or made worse, by his service-connected diabetes mellitus type II.  Although he appears to have limited his argument to principles of secondary service connection, direct service connection was also considered by the RO during the course of this appeal.  Finally while the Veteran does not contend - and the evidence does not show - that in-service herbicide exposure caused or contributed to his claimed peripheral neuropathy, the Board is required to consider all possible theories of entitlement for service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  To that end, the Board will analyze the claim on presumptive, direct, and secondary service connection bases.

However in this case, the primary impediment to a grant of service connection here is the absence of evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have peripheral neuropathy involving the upper extremities at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records fail to reveal any signs or symptoms suggestive of upper extremity neuropathy, and post-service records are negative for any such signs or symptoms until years after the Veteran's period of service ended in 1971.  

The earliest evidence of symptoms indicative of peripheral neuropathy is found in a February 2003 outpatient treatment record which shows complaints of left upper extremity numbness.  During a VA diabetic examination in March 2003, the Veteran denied any history of any neurological symptoms as well as any history of additional symptoms associated with diabetes.  When examined by VA several years later in October 2009, he reported tingling and numbness in the feet with no complaints involving the upper extremities.  Neurological exam of the upper extremities showed motor and sensory function within normal limits and reflexes were normal at 2+.  

The next relevant medical evidence is a March 2010 VA examination report which documents the Veteran's complaints of tingling, numbness, and pain of the upper extremities since 2002.  There were no reports of abnormal sensation, anesthesia, weakness, or paralysis of the affected parts.  Neurological examination of the upper extremities showed motor and sensory function within normal limits.  Peripheral nerve involvement was not evident during examination.  No diagnosis was rendered on exam as there was no pathology to render one, but the examiner did not otherwise address the Veteran's subjective complaints of numbness and tingling in the upper extremities. 

To address, this inadequacy, the Veteran underwent additional VA examination in March 2014.  The examiner reviewed the claims file, including service and post-service treatment reports, and summarized the history and findings reflected by these records.  Occasionally he feels like his wrists "go to sleep" and later this may be followed by some aching and pain in the wrists.  He denied any wrist, hand, arm symptoms of pain, numbness or tingling.  Neurological examination revealed motor function, deep tendon reflexes, and sensory function were all within normal limits.  

Following examination of the Veteran, the examiner concluded that there were no upper extremity symptoms attributable to diabetic peripheral neuropathy.  He noted that after testing for point sensation, vibration sensation, and monofilament touch for the upper extremities, there was no evidence of an upper extremity peripheral neuropathy.  He explained that it was less likely as not that the Veteran would have normal neurologic sensation to testing on multiple occasions, and yet have a clinically significant peripheral diabetic neuropathy.

A review of the remaining record indicates that the Veteran continued to report occasional bilateral hand numbness.  Those records do not, however, show any objective findings of peripheral nerve involvement of the upper extremities.

In this case, there is no medical evidence indicating that the Veteran currently has upper extremity peripheral neuropathy.  There is no disputing the reports of upper extremity numbness and tingling, which the Veteran is competent to report and is credible in this regard.  However numbness and tingling, while the type of symptoms capable of lay observation, are not equivalent to a diagnosis of peripheral neuropathy.  The Veteran was provided a VA examinations and none of the examiners found objective clinical evidence of actual peripheral neuropathy.  There is no objective medical evidence that he is currently being treated for it and the service and post-service treatment records are unrebutted by any other medical evidence to the contrary.  

In other words, the evidence does not establish that the Veteran had at the time of his discharge from service or now has, or has had at any time since his discharge from active service, peripheral nerve involvement of the upper extremities.  While the Board does not dispute that he may experience some sort of recurring symptomatology, there is no objective clinical confirmation that he actually has peripheral neuropathy of the upper extremities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). 

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Consideration has of course been given to the Veteran's personal assertion that he has a numbness and tingling in both hands.  Again he is more than competent to endorse such symptoms.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing peripheral neuropathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Because there was no peripheral nerve involvement of the upper extremities diagnosed at any time since the claim was filed, and there remains no current evidence of such a claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


